UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


AXEL BRAUN PRODUCTIONS,

       Plaintiff,

               v.                                      Civil Action No. 11-56 (EGS/JMF)

DOES 1-2,823,

       Defendants.


                                               ORDER

       On June 28, 2011, this Court stated that “[a]ny party seeking to proceed anonymously

must comply with the Local Rules [LCvR 5.1(e)] by including his name and full residence

address in his filing and must indicate on the first page of his filing that he wishes to file

UNDER SEAL.” Order [#11] at 1.

       Upon further consideration, however, this Court has now concluded that, as internet

subscribers, these individuals have no expectation of privacy in their subscriber information.

See U.S. v. Christie, 624 F.3d 558, 573 (3rd Cir. 2010) (“Federal courts have uniformly held that

‘subscriber information provided to an internet provider is not protected by the Fourth

Amendment’s privacy expectation’ because it is voluntarily conveyed to third parties.”) (internal

quotation omitted); Guest v. Leis, 255 F.3d 325, 335 (6th Cir. 2001) (“Individuals generally lose

a reasonable expectation of privacy in their [subscriber] information once they reveal it to third

parties.”); Achte/Neunte Boll Kino Beteiligungs Gmbh & Co. v. Does 1-4,577, 736 F. Supp. 2d

212, 216 (D.D.C. 2010) (“With regard to [the movant’s] assertion that the information sought is

‘personal,’ courts have held that Internet subscribers do not have an expectation of privacy in
their subscriber information as they already have conveyed such information to the Internet

Service Providers.”).

       Thus, any Doe defendant who seeks to file a motion in this case must do so publically on

the docket. Any motion that fails to include the movant’s name and full residence address will

not be accepted for filing. All motions that comply with the Local Rules will be accepted for

filing and will be made part of the public docket.

       Finally, it is, hereby,

       ORDERED that, within five (5) days of the date of this Order, plaintiff forward a copy

of the Order to all primary or intermediary Internet Service Providers that have or will be served

with Rule 45 subpoenas in this case. It is further, hereby,

       ORDERED that all primary or intermediary Internet Service Providers that have or will

be served with Rule 45 subpoenas in this case will, within five (5) days or receiving this Order

from plaintiff, forward a copy of the Order to all subscribers identified by plaintiff as putative

infringers of its motion picture copyright.
                                                                              Digitally signed by John M.
       SO ORDERED.                                                            Facciola
                                                                              DN: c=US, st=DC, ou=District of
                                                                              Columbia,
                                                                              email=John_M._Facciola@dcd.us
                                                                              courts.gov, o=U.S. District Court,
                                                                              District of Columbia, cn=John M.
                                                                              Facciola
                                                                              Date: 2012.01.19 10:05:03 -05'00'
                                                       _____________________________
                                                       JOHN M. FACCIOLA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2